 

Exhibit 10.2

SEPARATION AGREEMENT

                This Separation Agreement (“Separation Agreement”) is made
between Richard J. Pulsifer (“Executive”) and Lucid, Inc. (“Lucid, Inc.” dba
“Caliber Imaging & Diagnostics” or “Caliber I.D.,” the “Company,”) together with
Executive, the “Parties”).

                WHEREAS, Executive is terminated without cause from his
employment with the Company effective, April 26, 2014 (the “Separation Date”);

                WHEREAS, this Separation Agreement fully supersedes any prior
agreements and understandings related to Executive’s employment at Lucid, dba
Caliber I.D., including, without limitation, the Employment Agreement dated
October 1, 2012 (the “Employment Agreement”), provided, Sections 7 and 8 of the
Employment Agreement (the “Preserved Provisions”) and the Company’s 2010
Long-Term Equity Incentive Plan and the associated stock option agreement
governing Executive’s stock option grant thereunder (collectively the “Equity
Documents”), shall remain in full force and effect;

                WHEREAS, in exchange for, among other things, Executive entering
into, not revoking and complying with this Separation Agreement, the Company
shall provide Executive with the cash payments as described below; and

                WHEREAS, the payments set forth in this Separation Agreement are
the exclusive payments, benefits and rights to Executive in connection with the
ending of Executive’s employment, and by entering into this Separation
Agreement, Executive acknowledges and agrees that he is not entitled to any
other severance pay, benefits, equity rights or any other form of compensation
or payment including without limitation pursuant to the Employment Agreement or
any other agreement, severance plan, program, policy or arrangement, except as
otherwise specifically set forth herein.

                NOW, THEREFORE, for good and valuable consideration, the receipt
and sufficiency of which is hereby acknowledged, the Parties hereby agree as
follows:

1.             Separation from Employment, Officer Positions and Directorships
of the Company and its Subsidiaries and Affiliates. As of the Separation Date,
Executive is hereby terminated without cause from his employment with the
Company and as an officer of the Company as well as from any other officer
positions he holds with any of the Company’s subsidiaries or entities affiliated
with the Company. Executive agrees to execute and deliver any documents
reasonably necessary to effectuate such resignations.

2.             Final Pay. In accordance with Massachusetts law, on the day of
discharge, the Company shall pay Executive, in full, his accrued but unpaid base
salary based on Executive’s employment through the Separation Date (at the rate
of $200,000 per year, prorated based on the Separation Date) and, per the terms
of the Employment Agreement, will be paid his unused vacation that accrued
through the Date of Termination. Executive acknowledges and agrees that he is
not entitled to any other salary, bonus or reimbursement amounts in connection
with his services to the Company.

 

 

3.             Cash Payments. Subject to the Executive signing this agreement
which includes a general release of claims in favor of the Company and related
persons and entities and the expiration of the seven-day revocation period for
the Release, the Company shall pay the Executive, starting in May 2014, twelve
(12) bi-weekly payments of $8,333.33 each payment to be less applicable
deductions and withholdings and payable on the Company’s regular payroll dates
each month, (ii) the greater of the amount of monthly employer contribution that
the Company would have made to provide health insurances to the Executive if the
Executive had remained employed by the Company or $859.07 towards Executive’s
COBRA Health Insurance for up to 18 months and (iii) provided  that:

(a)in the event that (i) the Company shall fail to pay when due any installment,
(ii) the Company shall make an assignment of the whole or a substantial part of
its assets for the benefit of creditors, or (iii) there shall be commenced by or
against the Company any proceeding under any bankruptcy, insolvency,
readjustment of debt or similar law of any jurisdiction which, in the case of a
proceeding against the Company, shall not have been dismissed within sixty (60)
days of its commencement, all remaining unpaid installments shall forthwith
become and be due and payable to Executive.

(b)the employee agrees to submit to the Company the COBRA billing statement no
later than the 25th day of the month prior to the premium due date.

For purposes of Section 409A of the Internal Revenue Code (“Section 409A”), each
installment shall be a separate payment. For the avoidance of doubt, in no event
shall Executive be entitled to more than $100,000 in total pursuant to this
Section 3(a).

 

4.             General Releases. Executive irrevocably and unconditionally
releases and forever discharges the Company, all of its affiliated and related
entities, its and their respective predecessors, successors and assigns, its and
their respective employee benefit plans and the fiduciaries of such plans, and
the current and former officers, directors, stockholders, executives, attorneys,
accountants, and agents of each of the foregoing in their official and personal
capacities (collectively referred to as the “Releases”) generally from all
claims, demands, debts, damages and liabilities of every name and nature, known
or unknown (“Claims”) that, as of the date when Executive signs this Separation
Agreement, he has, ever had, now claims to have or ever claimed to have had
against any or all of the Releases. This release includes, without implication
of limitation, the complete waiver and release of all Claims of or arising in
connection with or for: the Employment Agreement including Claims for breach of
express or implied contract; wrongful termination of employment whether in
contract or tort; intentional, reckless, or negligent infliction of emotional
distress; breach of any express or implied covenant of employment, including the
covenant of good faith and fair dealing; interference with contractual or
advantageous relations, whether prospective or existing; deceit or
misrepresentation; discrimination or retaliation under state, federal, or
municipal law, including, without implication of limitation, Title VII of the
Civil Rights Act of 1964, 42 U.S.C. § 2000e et seq., as amended, the Americans
with Disabilities Act, 42 U.S.C. § 12101 et seq., the Age Discrimination in
Employment Act, 29 U.S.C. § 621 et seq.; Massachusetts General Law Chapter 151B;
defamation or damage to reputation; reinstatement; punitive or emotional
distress damages; wages, severance pay, vacation pay, back or front pay or other
forms of compensation; and attorney’s fees and costs. Executive understands that
this general release of Claims extends to any and all Claims related to
Executive’s employment by the Company (including without limitation, any claims
against the Company in respect of any stock-based awards of any kind or alleged
promises or assurances of such awards) and the termination of his employment,
and all Claims in his capacity as a Company stockholder arising up to and
through the date that Executive enters into this Separation Agreement. Executive
understands that this general release does not extend to any rights or claims
that may arise out of acts or events that occur after the date on which
Executive signs this Separation Agreement. Executive represents that he has not
assigned to any third party and has not filed with any agency or court any Claim
released by this Separation Agreement. This release does not affect Executive’s
rights or obligations under this Separation Agreement, the Preserved Provisions
or the Equity Documents nor shall it affect the Executive’s rights to
indemnification as an officer and/or director of the Company to the fullest
extent permitted under law for Executive’s service prior to the Separation Date.

2

 

                The Company irrevocably and unconditionally releases and forever
discharges Executive and his heirs, administrators, representatives, executors,
successors and assigns (collectively referred to as the “Executive Releases”)
generally from all Claims that, as of the date when the Company signs this
Separation Agreement, it has, ever had, now claims to have or ever claimed to
have had against any or all of the Executive Releases, provided this release
does not release Executive Releases from claims based on fraud or intentional
misconduct by Executive nor does this release affect the Company’s or
Executive’s rights and/or obligations under this Separation Agreement, the
Preserved Provisions or the Equity Documents.

5.             Return of Property. Executive commits to returning to the Company
all Company property, including, without limitation, computer equipment (except
for the Dell laptop currently in Executive’s possession), software, keys and
access cards, credit cards, files and any documents (including computerized data
and any copies made of any computerized data or software) containing information
concerning the Company, its business or its business relationships, provided
Executive may retain the laptop issued to him by the Company so long as he
promptly returns it to Company so that a mirror image of the hard drive may be
taken and the device is wiped clean. After returning all such property,
Executive commits to deleting and finally purging any duplicates of files or
documents that may contain Company or customer information from any non-Company
computer or other device that remains Executive’s property after the Separation
Date.

6.             Advice of Counsel. This Separation Agreement is a legally binding
document and the Company’s and Executive’s signatures will commit each to its
terms. Executive acknowledges that he has been advised to discuss all aspects of
this Separation Agreement with his attorney, that he has carefully read and
fully understands all of the provisions of this Separation Agreement and that
Executive is voluntarily entering into this Separation Agreement.

7.             Time for Consideration; Effective Date. Executive acknowledges
that he has been provided with the opportunity to consider this Separation
Agreement for twenty-one (21) days before signing it. To accept this Separation
Agreement, Executive must return a signed original of this Separation Agreement
so that it is received by Michael Hone the Company’s Chief Executive Officer, on
or before the expiration of this twenty-one (21) day period. Executive and the
Company agree that any changes or modifications to this Separation Agreement
shall not restart the twenty-one (21) day period. For a period of seven (7) days
from the day of the execution of this Separation Agreement, Executive shall
retain the right to revoke this Separation Agreement by written notice that must
be received by Mr. Hone before the end of such revocation period. This
Separation Agreement shall become effective on the business day immediately
following the expiration of the revocation period (the “Effective Date”),
provided that Executive does not revoke this Separation Agreement during the
revocation period.

3

 

8.             Enforceability. Executive acknowledges that, if any portion or
provision of this Separation Agreement, including any part of the Preserved
Provisions, shall to any extent be declared illegal or unenforceable by a court
of competent jurisdiction, then the remainder other than those as to which it is
so declared illegal or unenforceable, shall not be affected thereby, and each
portion and provision shall be valid and enforceable to the fullest extent
permitted by law.

9.             Entire Agreement. This Separation Agreement constitutes the
entire agreement between Executive and the Company concerning Executive’s
relationship with the Company, and supersedes and replaces any and all prior
agreements and understandings between the Parties concerning the Executive’s
relationship with the Company including, without limitation, the Employment
Agreement, provided, the Preserved Provisions and the Equity Documents shall
continue to be in full force and effect.

10.           Waiver. No waiver of any provision of this Separation Agreement,
including the Preserved Provisions, which are incorporated by reference into his
Agreement, shall be effective unless made in writing and signed by the waiving
party. The failure of either Party to require the performance of any term or
obligation of this Separation Agreement or the Preserved Provisions, or the
waiver by either Party of any breach of this Separation Agreement, including any
part of the Preserved Provisions, shall not prevent any subsequent enforcement
of such term or obligation or be deemed a waiver of any subsequent breach.

11.           Taxes. The Company shall undertake to make deductions,
withholdings and tax reports with respect to payments and benefits under this
Separation Agreement and in connection with other compensation matters to the
extent that it reasonably and in good faith determines that it is required to
make such deductions, withholdings and tax reports. Payments under this
Separation Agreement shall be in amounts net of any such deductions or
withholdings. Nothing in this Separation Agreement shall be construed to require
the Company to make any payments to compensate Executive for any adverse tax
effect associated with any payments or benefits made to Executive in connection
with Executive’s employment with the Company.

12.           Governing Law; Interpretation. This Separation Agreement shall be
interpreted and enforced under the laws of the Commonwealth of Massachusetts
without regard to conflict of law principles. In the event of any dispute, this
Separation Agreement is intended by the parties to be construed as a whole, to
be interpreted in accordance with its fair meaning, and not to be construed
strictly for or against either Party or the “drafter” of all or any portion of
this Separation Agreement.

13.           No Mitigation. Executive shall not be required to mitigate the
amount of any payment provided for in this Separation Agreement by seeking other
employment or otherwise, and no payment provided for this Separation Agreement
shall be reduced by any compensation earned by Executive as the result of
employment by another employer, or Executive’s receipt of income from any other
source.

14.           Counterparts. This Separation Agreement may be executed in any
number of counterparts, each of which when so executed and delivered shall be
taken to be an original, but all of which together shall constitute one and the
same document. Facsimile and PDF signatures shall be deemed to be of equal force
and effect as originals.

                IN WITNESS WHEREOF, the Parties, intending to be legally bound,
have executed this Separation Agreement on the date(s) indicated below.

4

 

LUCID, INC., dba Caliber I.D.

 

/s/ Richard C. Christopher   May 6, 2014 Richard C. Christopher   Date Chief
Financial Officer    

  

I HAVE READ THIS SEPARATION AGREEMENT THOROUGHLY, UNDERSTAND ITS TERMS AND HAVE
SIGNED IT KNOWINGLY AND VOLUNTARILY. I UNDERSTAND THAT THIS SEPARATION AGREEMENT
IS A LEGAL DOCUMENT.  

 

/s/ Richard J. Pulsifer   May 6, 2014 Richard J. Pulsifer   Date

  

I AGREE TO WAIVE THE TIME FOR CONSIDERATION PERIOD OF 21 DAYS AND 7 DAY
REVOCATION PERIOD. I UNDERSTAND THAT THIS SEPARATION AGREEMENT IS HEREBY
EFFECTIVE. 

 

/s/ Richard J. Pulsifer   May 6, 2014 Richard J. Pulsifer   Date

5